DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s preliminary amendment filed on September 20, 2020, has been received and entered.  Claims 1, 6, 16, and 17 have been amended, claims 2-5 have been cancelled, and no claims have been newly added.  Claims 1 and 6-20 are pending and under instant consideration.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of  the PCT  Patent Application Serial No. GB2018/053219 filed on November 6, 2018 and the British Patent Application Serial No. GB1718349.2 filed on November 11, 2017.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding dependent claims 6-19 the term "A” in the claim preamble renders the claims indefinite because it confuses dependency.  In order to clarify the dependency the term "A" should be replaced with the term "The" in the preamble.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (Pub. No.: US 2014/0309574; Pub. Date: Oct. 16, 2014).
The claim recites a wound dressing comprising an antimicrobial layer, wherein said antimicrobial layer comprise a yarn comprising gelling and non-gelling fibers and silver.
Regarding claim 1, Cotton discloses a wound dressing comprising a layer of yarn with a blend of gelling fibers and non-gelling fibers (abstract) and silver with antimicrobial effect [0110]. 

Regarding claim 6, Cotton discloses a wound dressing comprising a layer of yarn with a blend of gelling fibers and non-gelling fibers (abstract) and silver coating  alginate fibers ([0066] and [0068].  The method of making the silver fibers  is identical or substantially identical in structure to the instant specification wherein the silver thread  comprises metallic silver bonded to the surface of a nonmetallic base fiber [0011]. 

Regarding claims 7-8, Cotton discloses wherein the wound dressing further comprises a foam absorbent material [0091].

Regarding claim 9, Cotton discloses wherein the wound dressing further comprises a polymeric absorbent material [0091].

Regarding claim 10, Cotton discloses wherein the wound dressing further comprises a superabsorbent material [0092].
Regarding claim 11 and 12, Cotton discloses wherein the wound dressing further comprises a hydrophobic soft silicone gel ([0087]-[0090]).

Regarding claim 13, Cotton discloses wherein the soft silicone gel is perforated [0090]. 

Regarding claim 14, Cotton discloses wherein the soft silicone gel is a coating on a wound contacting surface of the dressing ([0088]-[0090]). 


Regarding claim 16, Cotton discloses the wound dressing further comprising a backing layer  secured to a non-wound contacting surface of the dressing  (Fig 7 and [0144]). 

Regarding claim 17, Cotton discloses wherein the backing layer extends beyond all sides of the layer of yarn with a blend of gelling fibers and non-gelling fibers [0085] to form a barrier between the wound and atmosphere [0082].

Regarding claim 18, Cotton discloses the wound dressing further comprising a backing layer with an adhesive for securing the dressing to the patient [0086].



Regarding claim 20, Cotton discloses a wound dressing for negative pressure wound therapy comprising a layer of yarn with a blend of gelling fibers and non-gelling fibers (abstract) and silver with antimicrobial effect [0110]. 

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine gelling and non-gelling fibers and silver into a layer for a wound dressing wherein the wound dressing further comprises a superabsorbent material such as a foam, a hydrophobic gel such as soft silicone, a backing layer, and a release liner wherein the wound dressing has antimicrobial properties as disclosed by Cotton as instantly claimed with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Cotton had already disclosed a wound dressing with antimicrobial activity comprising a layer of gelling and non-gelling fibers and silver, a superabsorbent material such as a foam, a hydrophobic gel such as soft silicone, a backing layer, and a release liner.  It would have only required routine experimentation to modify the composition of Cotton for an antimicrobial wound dressing comprising a layer of gelling and non-gelling fibers and silver, a superabsorbent material such as a foam, a hydrophobic gel such as soft silicone, a backing layer, and a release liner as required by the claimed invention.
prima facie obvious to one of ordinary skill in the art the time of filing. 

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton (Pub. No.: US 2014/0309574; Pub. Date: Oct. 16, 2014) as applied to claim 1 and 11above, and further in view of Cotton (Pub. No.: US 2012/0116281;   Pub. Date: May 10, 2012) hereinafter Cotton 2012.
	Regarding claims 15 Cotton remains as applied to claims 1 and 11.  While Cotton discloses a wound dressing comprising a layer of yarn with a blend of gelling fibers and non-gelling fibers and silver with antimicrobial effect [0110]; and wherein the wound dressing further comprises a hydrophobic soft silicone gel ([0087]-[0090]) as fully set forth above.  But Cotton fails to explicitly disclose the hydrophobic gel impregnating an antimicrobial layer.  
Conclusion

	However in the same field of endeavor of wound dressing comprising  a substrate layer and a hydrophobic gel (abstract), Cotton 2012 discloses wherein the hydrophobic gel intermingles and penetrates the substrate layer (abstract and [0014]). 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Cotton and Cotton 2012  wherein the hydrophobic gel intermingle and penetrate the substrate layer as disclosed  by Cotton 2012 wherein the substrate layer comprises yarn with a blend of gelling fibers and non-gelling fibers, and silver as a matter of combining prior art elements according to known methods to yield predicable results, 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Conclusion

	
`No claims are allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617